 901321 NLRB No. 127HARTER TOMATO PRODUCTS CO.1We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).2All dates are in 1993.3Although the stipulation establishes that the Respondent, HarterInc., and TLR are not commonly owned, it indicates that Harter Inc.
managers sought to buy out the company but could not obtain the
necessary financing. Harter Inc. managers met with the Respondent's
sole owner, Chris Rufer, on July 11 and worked out a plan whereby
he (i.e., the company he incorporated the following day) would lease
the facility from the new owner and employ them. Rufer capitalizedthe Respondent using his personal assets and prepayments from an-
ticipated customers.4The peach pitting and repitting equipment and related electroniccontrols at the facility had been leased by TLR and Harter Inc. from
Atlas Pacific. TLR recently returned that equipment to Atlas Pacific.
TLR left the peach canning equipment in place and has offered it
for sale. Additionally, TLR returned the prune pitters to Ashlock
Company, the company from which they had been leased, and is
selling the prune bins at the facility.5Applicants for employment were told that the Respondent wassetting its own terms and conditions of employment and that accept-
ance of any job offer meant acceptance of the new terms.6The Respondent did not assume any of Harter Inc.'s contractswith suppliers, tomato paste purchasers, or trucking companies. Con-
tracts with growers and purchasers, however, are entered into year-
lyÐa practice that is an industry norm.Harter Tomato Products Company and Cannery,Dried Fruit and Nut Workers' Union, Local
849, International Brotherhood of Teamsters,
AFL±CIO. Case 20±CA±25555August 14, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDFOXOn May 8, 1995, Administrative Law Judge MichaelD. Stevenson issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel and the Charging Party filed answer-
ing briefs, and the Respondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record in light of theexceptions and briefs and has decided to affirm the
judge's rulings, findings, and conclusions for the addi-
tional reasons set forth below, and to adopt his rec-
ommended Order as modified.1The judge found that the Respondent was a succes-sor employer and that it violated Section 8(a)(5) and
(1) of the Act by failing and refusing to recognize and
bargain with the Union. We agree. The primary issue
before us, one that the judge failed to address explic-
itly in reaching this conclusion, is whether an em-
ployer that has not acquired substantial assets of the
predecessor employer can be deemed a successor with-
in the meaning of NLRB v. Burns Security Services,406 U.S. 272 (1972). We find that the direct transfer
of assets to the successor is not a prerequisite to such
status.The parties stipulated the following facts. Harter,Inc. d/b/a Harter Pik'd Rite (Harter Inc.), the prede-
cessor, owned and operated the Harter Canning &
Packing Facility, where it engaged in the nonretail
processing of industrial tomato paste, canned tomatoes,
and canned peaches, and in prune processing. On July
12, 1993,2Harter Inc. sold the facility, realty, and op-erating equipment to a general partnership referred to
as TLR. On July 16, TLR leased the facility to Harter
Tomato Products Company (the Respondent), an unre-
lated company that had been incorporated on July 12.3The Respondent was not privy to the Harter Inc.-TLR
sales agreement. The 4-year lease includes ``all ease-
ments, rights-of-way, licenses, permits ... and fix-

tures ... as well as the lessor-owned tangible equip-

ment used in the operation of the tomato processing fa-
cilities,'' i.e., ``paste bins, pallets, machinery, tools and
equipment, and furniture and fixtures used to process
tomatoes.'' The facility is composed of a tomato paste
processing plant, a currently nonoperational whole
peeled tomato canning plant, a building in which
peaches and prunes were processed, and a warehouse.
Under the terms of the lease TLR retains the right to
process peaches and other food products at the facil-
ity.4The Respondent's sole business is the processing oftomatoes into paste. It commenced operations on the
day the lease was executed, July 16. Of the 66 produc-
tion and maintenance employees it employed as of July
26, 43 had formerly worked for Harter Inc. and had
been represented by the Union. At the peak of the
1993 tomato season (July to October) the Respondent
employed approximately 75 production and mainte-
nance employees, of whom 50 were former Harter Inc.
employees.5The Respondent employs seven individ-uals on its ``administrative team,'' who formerly
worked in managerial and administrative positions at
Harter Inc. Although the stipulation does not specify
the number of the Respondent's tomato
growers/suppliers, it indicates that almost all of the
growers/suppliers for the 1993 season had previously
done business with Harter Inc. Seven of the
Respondent's twelve customers (i.e., tomato paste pur-
chasers) in 1993 were previously customers of Harter
Inc., and an eighth customer had purchased a company
that had been a Harter Inc. customer. The Respondent
contracted with the same trucking company that Harter
Inc. used for the transportation of incoming crops from
growers/suppliers. As with Harter Inc., the Respond-
ent's tomato paste customers are responsible for the
transportation of the finished product.6The Respondenttook in 150,000 tons of tomatoes during the 1993 sea-
son and processed 48 million pounds of tomato paste. 902DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The stipulation includes the observation that the Respondent'sprocessing season, which began July 22, was shorter than the stand-
ard industry season, which begins in early July.8The stipulation does not specify whether the Respondent's pro-duction employees perform the same jobs they did at Harter Inc., al-
though it does indicate that Harter Inc. employees could and did per-
form various different jobs at their option.9In light of the above facts on production and sales for the Re-spondent's tomato paste operations in comparison with the scope of
Harter Inc.'s tomato paste operations, it appears that the scope of the
Respondent's tomato paste operations were not dramatically different
from those of Harter Inc.10Reliable Trailer & Body, Inc., 295 NLRB 1013 (1989); StewartGranite Enterprises, 255 NLRB 569 (1981).11Burns; Swanson Group, Inc., 312 NLRB 184 (1993); B&WMaintenance Service, 203 NLRB 657 (1973).12We note that under the Board's separate doctrine for remedialsuccessorship liability under Golden State Bottling Co., 414 U.S. 168(1973), there is a requirement that a conveyance occur or some other
business relationship exist between the predecessor and successor
employers. See Glebe Electric, Inc., 307 NLRB 883 (1992). This re-quirement is keyed to holding the remedial successor accountable for
the predecessor's preexisting obligations as a result of the prede-
cessor's unfair labor practices, a factor not present in Burnssuccessorship cases.13Even assuming, arguendo, that acquisition of substantial assetsof the predecessor were to be required, the Respondent has acquired,through its lease through an intermediate entity, dominion and con-In the previous season, Harter Inc. had taken in150,000 to 200,000 tons of tomatoes and processed
65.8 million pounds of tomato paste. The Respondent's
volume of sales was $12.5 million for fiscal year 1993
(July 22 to June 30, 1994). Harter Inc.'s volume of
sales for 1992 was $50±$55 million, of which $16±$17
million was derived from tomato paste sales.7The Respondent utilizes the same production meth-ods and equipment for the processing of tomato paste
that Harter Inc. used. Additionally, the Respondent
schedules a day shift, swing shift, and night shift as
did Harter Inc., with employees in the same classifica-
tions or capacities.8Unlike Harter, Inc., the Respond-ent has grouped the employees on each shift into
teams.9DiscussionThe Board has ``consistently held that a merechange of employers or of ownership in the employingindustry is not such an `unusual circumstance' as to af-
fect the force of the Board's certification within the
normal operative period if a majority of employees
after the change of ownership or management were
employed by the preceding employer.'' (Emphasis
added.) NLRB v. Burns Security Services, 406 U.S.272, 279 (1972). The judge proceeded from the propo-
sition that ``an employer generally succeeds to the col-
lective-bargaining obligation of a predecessor if a ma-
jority of its employees, consisting of a `substantial and
representative complement,' in an appropriate bargain-
ing unit are former employees of the predecessor and
if the similarities between the two operations manifest
a `substantial continuity' between the enterprises.''Hydrolines, Inc., 305 NLRB 416, 421 (1991), citingFall River Dyeing Corp. v. NLRB, 482 U.S. 27 (1987),and NLRB v. Burns Security Services, above. Continu-ity is determined by analyzing ``whether the business
of both employers is essentially the same; whether the
employees of the new company are doing the same
jobs in the same working conditions under the same
supervisors; and whether the new entity has the same
production process, produces the same products and
has basically the same body of customers.'' Fall RiverDyeing Corp., supra at 43. The factors are to be as-sessed primarily from the perspective of the employ-ees.Typically, the question of successorship in Boardcases has arisen in the context of two categories of
cases: (1) those in which the employer has purchased
all or part of the predecessor employer's business;10and (2) those in which the employer has succeeded thepredecessor employer on a contract for the perform-
ance of services.11The existence of the second cat-egory of cases is an obvious indication that a succes-
sor's ownership of the predecessor's business, or itsacquisition of all the predecessor's assets, is not crucialto the determination of a Burns successorship status.12When the employees work in the same plant using thesame equipment and production processes, consider-
ation of who technically owns the property used would
not likely influence the employees' sense of continuity
in the enterprises.It is clear from the foregoing that the Respondent isa successor employer. Notwithstanding that the Re-
spondent did not purchase the facility in issue from
Harter Inc., it nevertheless leased the facility imme-
diately after Harter Inc. sold it to TLR and hired a
complement of employees, a majority of whom at all
relevant times were former Harter Inc. employees. The
Respondent is engaged in the processing and sale of
tomato paste, an operation that accounted for approxi-
mately 25 percent of Harter Inc.'s 1992 total sales of
fruits and vegetablesÐand 75 percent of Harter Inc.'s
tomato paste sales. It uses the same production method
and the identical equipment used by Harter Inc. in the
production of tomato paste. Seven members of the Re-
spondent's management and administrative team were
employed by Harter Inc. in the same or similar capac-
ities. Further, the Respondent's tomato suppliers pre-
viously supplied tomatoes to Harter Inc., and the ma-
jority of the Respondent's tomato paste customers
were previously tomato paste customers of Harter Inc.
The foregoing indicia of successorship make it imma-
terial that the Respondent is a lessee that does not
stand in privity with the predecessor employer vis-a-
vis the transfer of ownership of the facility.13The Re- 903HARTER TOMATO PRODUCTS CO.trol overÐthough not title toÐa substantial segment of Harter Inc.'splant and equipment used in the production of tomato paste.14CitiSteel USA, 312 NLRB 815 (1993).1553 F.3d at 356. Interestingly, CitiSteel did not purchase the millfrom the predecessor. A Hong Kong investor purchased it and as-
signed his interest in it to CITIC, an instrumentality of the People's
Republic of China, that had created CitiSteel to operate the mill.
There is no indication in the court's opinion that the lack of privity
between the predecessor and CitiSteel would have been grounds for
findings that the latter was not a successor.16We agree with the judge that the RM petition and the employ-ees' petition are tainted by the Respondent's unfair labor practice
and are not reliable indicators of the employees' sentiments.spondent took over a distinct segment of Harter Inc.'sbusiness, operating it in the same manner using the
same equipment and the same employees, selling to
many of the same customers, with no hiatus in oper-
ations. The Respondent, and only the Respondent,
manufactures tomato paste at the facility, and although
TLR retains the right to perform (or lease) the process-
ing and packing of peaches, prunes, and canned toma-
toes, the record does not indicate that it has done so
or that it has exercised this right in a manner that
would defeat the Respondent's status as a successor. In
this connection, we find that Pinter Bros., Inc., 263NLRB 723 (1982), on which the Respondent relies, is
inapposite in that a majority of the successor's employ-
ees there had not previously been employed by the
predecessor and a majority of the successor's cus-
tomers had never been customers of the predecessor.We note, too, that our findings in this case are notinconsistent with the court of appeals' decision in
CitiSteel USA v. NLRB, 53 F.3d 350 (D.C. Cir. 1995),in which the court denied enforcement of the Board's
order directing CitiSteel to recognize and bargain with
the union.14The court held that the hiatus between thepredecessor's closure of the steel mill and CitiSteel's
reopening it, and substantial changes in operations
``tilt[ed] strongly against continuity'' and did not sup-
port a finding that CitiSteel was a successor em-
ployer.15The predecessor employer in that case closedin January 1987, and CitiSteel did not open until Feb-
ruary 1989, after overcoming obstacles related to na-
tional security concerns, awaiting the passage of spe-
cial legislation by the Delaware state legislature, and
completing an extensive renovation of the millÐa hia-
tus of more than 2 years. When it reopened, it operated
as a ``minimill'' that manufactured only a few types
of steel, rather than remaining a specialty mill; produc-
tion equipment was technologically advanced; job clas-
sifications were fewer and responsibilities increased,
among other things. In contrast, as discussed above,
the Respondent's tomato paste processing operation
was the same as that of Harter Inc., and there was no
hiatus in the tomato paste processing operation.For these reasons, we find that the Respondent wasa successor employer and that its refusal to recognizeand bargain with the Union violated Section 8(a)(5)and (1) of the Act.16ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge asmodified below and orders that the Respondent, Harter
Tomato Products Company, Yuba City, California, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.Substitute the following for paragraphs 2(b) and (c).
``(b) Within 14 days after service by the Region,post at its business facility located at Yuba City, Cali-
fornia, copies of the attached notice marked ``Appen-
dix.''11Copies of the notice, on forms provided by theRegional Director for Region 20, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since August
11, 1993.``(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.''Margaret M. Dietz, Esq., for the General Counsel.Mary E. Bruno, Esq., of Sacramento, California, for the Re-spondent.Robert Bonsall, Esq., of Sacramento, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Onvarious dates in late September 1994, the parties executed a
motion for receipt of stipulation of facts in lieu of hearing
before administrative law judge. In relevant part, the (joint)
motion reads as follows:1. The Stipulation of Facts is executed by Respond-ent, the Charging Party, and Counsel for the General
Counsel. 904DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates herein refer to 1993 unless otherwise indicated.2The IBT Council is an association composed of various labor or-ganizations, including the Union, and Local 857, and exists for the
purpose of representing these constituent labor organizations in bar-
gaining collectively and dealing with employers, including California
Processors, Inc. (CPI), concerning grievances, labor disputes, and
terms and conditions of employment.2. All parties herein agree to the submission into evi-dence of the pleadings and formal papers in this case,
including the Complaint and Answer.3. All parties herein agree that all essential and rel-evant material evidence necessary to dispose of the
issues raised in the pleadings is contained in the Stipu-
lation of Facts and exhibits, and agree to dispose with
a verbatim written transcript of testimony in this pro-
ceeding.4. All parties herein agree upon October 21, 1994,as the date for filing briefs to the Administrative Law
Judge.5. Receiving the attached Stipulation of Facts andexhibits in lieu of a hearing in this matter will avoid
unnecessary costs and delay.6. All parties waive their right to file exceptions tothe findings of fact, but not to the conclusions of law
or recommended order, of the Administrative Law
Judge's decision.7. The Stipulation of Facts is made without prejudiceto any objection that any party may have as to rel-
evance, materiality or competency of any facts stated
therein, all of which objections are reserved.On October 11, 1994, Deputy Chief Administrative LawJudge Earldean V. S. Robbins granted the parties joint mo-
tion and assigned the case to the undersigned by document
captioned ``Order Receiving Stipulated Record, Assigning
Administrative Law Judge and Setting Date for Filing
Briefs.''The complaint was issued on October 201and alleges thatRespondent has engaged in certain violations of Section
8(a)(1) and (5) of the Act. Based on the allegations of the
complaint, the primary issues are whether Harter Inc. d/b/a
Harter Pik'd Rite, by virtue of its membership in an employ-
er's association (California Processors, Inc.) formerly had a
collective-bargaining relationship with Cannery, Dried Fruit
and Nut Workers' Union, Local 849, International Brother-
hood of Teamsters, AFL±CIO (the Union), and if so, whether
Respondent is a successor to Harter, Inc. in a manner which
binds Respondent to the preexisting collective-bargaining re-
lationship, and if Respondent is so bound, whether it violated
the Act by failing to recognize and bargain with the Union
as the exclusive collective-bargaining representative of a cer-
tain unit of employees described at paragraph 6(e) of the
complaint as:All employees covered by the terms of the collective-bargaining agreement between the California proc-
essors, Inc. and the Teamsters California State Council
of Cannery and Food Processing Unions, International
Brotherhood of Teamsters, which is in effect by its
terms from July 1, 1991, to June 30, 1994.Briefs in this case were submitted on a timely basis by theGeneral Counsel and by Respondent.I. FINDINGSOFFACT
The parties have prepared and jointly executed a 20-pagestipulation of facts, dated July 27, 1994, and submitted to mewith the stipulated record. Based on this document, I notethat the parties agree, page 3, paragraph 2.4, and I find that
Respondent has been engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the National Labor Rela-
tions Act (the Act). I further note that the parties agree and
I find that for all times material to this case Cannery, Dried
Fruit and Nut Workers' Union, Local 849 (the Union), Can-
nery Workers and Warehousemen Local No. 857, affiliated
with the International Brotherhood of Teamsters, AFL±CIO
(Local 857), and the Teamsters California State Council of
Cannery and Food Processing Unions, International Brother-
hood of Teamsters, AFL±CIO (the IBT Council) are all labor
organizations within the meaning of Section 2(5) of the Act.2At all material times both the Union and Local 857 havebeen affiliated with the IBT Council and have authorized the
IBT Council to represent them in negotiating and administer-
ing collective-bargaining agreements with the multiemployer
association, CPI. On February 1, 1994, the Union merged
with Local 857.California Processors, Inc. (CPI) is a multiemployer asso-ciation composed of various employers engaged in process-ing of fruits, vegetables, and related products, one purpose
of which is to represent its employer-members in negotiating
and administering collective-bargaining agreements with var-
ious labor organizations, including the IBT Council.Harter, Inc. d/b/a Pik'd Rite was an employer-member ofCPI and authorized the multiemployer association to rep-
resent it in negotiating and administering collective-bargain-
ing agreements with the IBT Council.CPI and the IBT Council entered into a series of collec-tive-bargaining agreements, the most recent of which was ef-
fective for the term July 1, 1991, to June 30, 1994, a copy
of which is attached as exhibit C-1 (omitted from publica-
tion). Harter, Inc. was bound to the terms of 1991±1994 col-
lective-bargaining agreement between CPI and IBT Council.
During negotiations for the 1991±1994 contract Harter, Inc.
was represented at the bargaining between CPI and IBT
Council by Gerald Allen Harter Jr.The CPI/IBT Council/multiemployer bargaining unit hasapproximately 14,000 employee-members. The job classifica-
tion for the fruit, vegetable, and related products processing
industry of California which are covered by the collective-
bargaining agreement between CPI and IBT Council are set
forth in appendix A of that agreement. A copy of appendix
A is attached as exhibit C-2 of this stipulation (omitted from
publication).Respondent has never been an employer-member of CPIand has not delegated any bargaining authority to the multi-
employer association to bargain on its behalf with the IBT
Council, the Union, or any other labor organization.Respondent is not signatory to or in any way bound by acollective-bargaining agreement with the Union and/or be-
tween the IBT Council and any multiemployer association,
including CPI. 905HARTER TOMATO PRODUCTS CO.II. THEALLEGEDUNFAIRLABORPRACTICE
A. The Facts1. Background on Harter, Inc. and Respondenta. Harter, Inc.Beginning some time prior to July 12, Harter, Inc. d/b/aHarter Pik'd Rite, a Delaware corporation, owned and oper-
ated the Harter Canning & Packing Facility located in Yuba
City, California. Harter, Inc.'s business consisted of nonretail
processing of industrial tomato paste, canned whole toma-
toes, canned peaches and the processing of prunes, and the
marketing and sale of strawberries packed by an apparent re-
lated entity in Oxnard, California, and an apparent unrelated
entity located in Watsonville, California.On or about July 12, Harter, Inc. sold the real propertyand operating assets comprising Harter Canning & Packing
Facility to Richland Ranches, Ltd. of California and to Tut
Brothers Farms, a California general partnership. At the
present time, the two entities mentioned above and a third,
Lomo Cold Storage, hold substantial ownership interests in
the real property and operating equipment of Harter Com-
pany & Packing Facility as tenants-in-common.These entities are referred to collectively as the lessorand/or the current owner or ``TLR.''b. Harter Tomato Products CompanyMeanwhile, also on July 12, Harter Tomato ProductsCompany (Respondent) was incorporated with an office and
place of business in Yuba City, California. On or about July
16, Respondent commenced operations in the nonretail busi-
ness of processing tomatoes into tomato paste.On July 16, Respondent, which was not privy to the nego-tiations nor the ultimate terms of the purchase and sale
agreement between Harter, Inc. and TLR, leased from TLR
the Harter Canning & Packing Facility site (32 acres) includ-
ing all buildings, fixtures, and lessor-owned tangible operat-
ing equipment used in the operation of the tomato-processing
facilities. The term of the lease ends on December 31, 1997,
and the rent for all real and personal property included in the
transaction is $640,000 per year.Pursuant to the terms of the lease agreement (exh. B tostipulation of facts) TLR has retained the ability and right to
process peaches and/or other food products at the Harter
Canning & Packaging Facility. The peach season lasts from
July through September but the peach canning equipment is
now being offered for sale by TLR. The machinery and
equipment used by Respondent to produce tomato paste is
the same machinery and equipment used by Harter, Inc. to
produce tomato paste. One difference is that Harter, Inc.
owned the machinery and equipment while Respondent
leases it from TLR. Pursuant to the lease referred to above,
Respondent was given license to use the ``Harter'' name as
a corporate name, although no member of the Harter family
has owned the Harter Canning & Packing Facility since
1969.2. Respondent's owner and its administrative teama. Chris RuferChris Rufer, Respondent's president, owns all shares ofRespondent and initially financed Respondent with personal
funds and through prepayment of contracts with Respond-
ent's customers for industrial tomato paste to be produced
during the 1993 season. On July 11, Rufer met for the first
time with representatives of the lessors. Rufer has no owner-
ship interest nor any other affiliation with or investments inany of the former or current owners of Harter Canning &
Packing Facility, including but not limited to TLR and
Harter, Inc. d/b/a Harter Pik'd Rite. Pursuant to Respondent's
personnel policies, Rufer, as president, determines labor rela-
tions matters. However, through a team management concept
(exh. G), all employees are allowed input into job assign-
ments and scheduling. Under the team management concept,
each shift is considered a team, the members of which agree
among themselves about the frequency of rotation of job as-
signments, rotation of shifts, and staffing (number of persons
needed on a particular job).b. Gerald Allen Harter, Todd Harter, Wayne Miller,Todd Crow, Laura Dominguez, Liz Haag, andEllieBetancourt
All persons named above are currently employed by Re-spondent and assigned to duties as its administrative team.
Dominguez, in particular, handles Respondent's timecards,
personnel and payroll records. They have no ownership inter-
est in nor are they officers of Respondent.All persons named above were formerly employed byHarter, Inc. as follows: G. Harter as general manager and
vice president; T. Harter as quality control production man-
ager; Miller as plant manager of the tomato paste and whole-
peeled tomato processing operations; Crow as chief financial
officer; and Dominguez, Haag, and Betancourt in the person-
nel department. While employed by Harter, Inc., none had
any ownership interest nor other affiliation with any of the
former or current owners of the Harter Canning & Packing
Facility, including but not limited to TLR and Harter, Inc.
d/b/a Harter Pik'd Rite. All seven were terminated by Harter,
Inc. on July 9, 1993.3. Harter, Inc. employeesAlthough the tomato season lasts from the beginning ofJuly until October, Harter, Inc. essentially ceased all process-
ing of any new crops from the 1993 growing season as of
July 9, when Harter, Inc. d/b/a Pik'd Rite terminated 50 of
its total hourly and other employees. Forty other of Harter,
Inc.'s hourly and other employees were kept on to finish
processing prunes and labeling canned goods from the 1992
season and to ship peaches, prunes, and drums and Scholle
bins of tomato paste until some time in September.Pursuant to the purchase and sale arrangement betweenTLR and Harter, Inc., approximately 30 to 40 Harter, Inc.
employees were allowed to remain on the premises of the
Harter Canning & Packing Facility to finish the processing
of the prune crop and to ship tomato paste and case goods
from its old inventory. 906DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The unsuccessful management buyout is more fully explained inSec. 7 below.As of September 3, Harter, Inc.'s remaining hourly em-ployees completed the work and vacated the premises.Respondent assumed no responsibility for the removal ofthe inventory nor did it have any ownership or other finan-cial interest in that inventory.The job classifications that appear in appendix A of thecollective-bargaining agreement, applicable to Harter, Inc.'s
peach, prune, whole-canned tomato, and industrial tomato
paste operations are contained in exhibit I. At the peak of
the 1992 season, Harter, Inc. d/b/a Harter Pik'd Rite em-
ployed between 950 and 1000 production and maintenance
(P & M) employees and had approximately 1200 P & M em-
ployees on its employee list, including casual employees for
its combined operations. Of these employees, approximately
25 percent were in brackets I, II or III and approximately 75
percent were in brackets IV or V. More specifically, persons
were employed in the tomato paste operation as follows: 4
sorters per shift (bracket V); 1 bulk unloader per shift (not
specifically described in appendix A list of classification); 5
cleanup workers per shift (brackets V or IV); 1 hot break
pulper and finish operator per shift (not specifically de-
scribed in appendix A, but described in stipulation (par. 12.3)
(bracket III-A); 3 drum filler operators per shift (class B,
bracket III); 2±3 drum weighers per shift (not specifically de-
scribed in appendix A, but listed in stipulation as bracket
IV); 2 forklift operators per shift (class B, bracket III); 1
head mechanic or boiler room attendant per shift (bracket I-
AA or bracket I-B); 1 employee per shift (2 on days) for
quality control (bracket I or III); 1 electrician and 1 me-
chanic per shift (bracket I-B); 1 vacuum pan operator per
shift (bracket I); 1 vacuum pan mechanic per shift (not spe-
cifically descried in appendix A); 1 crew leader per shift
(bracket III) Respondent has no comparable position; no bar-
gaining unit employees were classified as tractor operators or
performed tasks in irrigation or effluent operations. Instead
this work was done by Harter, Inc. agricultural employees;
2 raw product grader (bracket III)ÐRespondent has State of
California inspector informing this job; 2 forklift operators
and 2 assistants, day shift only (bracket III or II (operators),
IV (assistants)).Pursuant to the collective-bargaining agreement, Harter,Inc. hourly employees were paid every Friday (during the
1993 season, Respondent's hourly employees were paid
every Thursday and during the 1994 season, Respondent's
hourly employees will be paid biweekly). Harter, Inc.'s P &
M employees' wages, hours, working conditions, fringe ben-
efits, and other terms and conditions of employment are in-
cluded in the collective-bargaining agreement (exh. C-1) (Re-
spondent's hourly employees have their fringe benefits speci-
fied in its policy guidelines (exh. G). All of Respondent's
employees have medical coverage, year-round employees
through Fortis Benefits, and seasonal employees through F &
H Medical Trust).Although Harter, Inc. employees did not rotate jobs as aregular practice, during downtime due to a breakdown or
other unexpected temporary production interruption, the em-
ployees filled in doing cleanup work in their immediate work
areas. This was particularly true of the unloaders who had
downtime between truckloads of tomatoes. In addition, clean-
up workers as well as any other bracket V or IV classifica-
tion of employees relieved sorters for lunch and breaks. Be-
cause unloading was a task requiring physical strength, sort-ers, who tended to be females, often older females, did notdo any relief work for unloading. Bulk unloaders were re-
lieved for breaks by cleanup workers and the crew leader, or
occasionally by a mechanic. With respect to the three drum
weighers assigned to a shift, one spent the first 1-1/2 hours
of the shift sweeping in the packaging areas and spent the
remainder of the shift relieving the other two drum fillers
and assembling bins. The vacuum pan mechanic relieved the
vacuum pan operator.4. Respondent's employeesPrior to the taking of applications for employment whichbegan on July 17, Respondent established its wages, hours,
and working conditions and conditioned all offers of employ-
ment upon acceptance of these working conditions. Between
July 17 and 27, Respondent received 1842 applications for
employment (exh. E, sample application). Of these, 1406 ap-
plications were for sorter/cleanup jobs (H-1 and H-3 job de-
scriptions), 200 for forklift operator positions (H-7 job de-
scription), and 157 for technical and specialized positions (H-
8±13). Between July 17 and 22, Respondent extended 79 of-
fers of employment (exh. F) which were conditioned upon
passing a drug screening and acceptance of Respondent's
personnel policies (exh. G). Of the 79 persons receiving of-
fers, 4 individuals rejected theirs.When most former employees of Harter, Inc. came towork for Respondent, they had been terminated from their
former jobs. Respondent was unaware of any of its employ-
ees still working for Harter, Inc. when they were hired by
Respondent. Respondent did not hire any former Harter, Inc.
employees by seniority nor did Respondent recognize nor
apply seniority for any purpose when it hired Harter, Inc.'s
former employees, nor did Respondent recognize Harter,
Inc.'s accrued vacation or any other benefits for Harter,
Inc.'s former employees whom it hired.Respondent has a completely separate tax identificationnumber, bank, bank account, telephone numbers, financial
books, accountants, and insurance policies from those of
Harter, Inc.On July 22, Respondent began processing tomato paste,the only product it currently plans to process, and its sole
product for the 1993 season. Utilizing 56 hourly P & M em-
ployees on three shifts, Respondent would normally have
begun the tomato-processing season earlier in July, but was
delayed in this instance due to the failed management buyout
and last minute formation of Respondent.3At the peak of the 1993 season, Respondent employed onthree shifts, a complement of approximately 70 to 75 hourly
P&M employees in the tomato paste operation, some of
whom were employed as regular, full-time, year-round em-
ployees, and the remainder as regular, full-time, seasonal em-
ployees. Of the approximately 70±75 hourly P & M employ-
ees, about 50 were formerly employed by Harter, Inc. and
were represented by the Union.After the tomato season ended, Respondent retained ap-proximately 16 employees on a year-round basis for which
7 were regular, full-time, nonseasonal hourly employees who
performed work in the technical operations, 2 worked in
shipping, 3 performed clerical tasks on the administrative 907HARTER TOMATO PRODUCTS CO.4The process used by Respondent is the same as used by Harter,Inc.team, and 4 were exempt, salaried, administrative team em-ployees.Each of Respondent's three shift teams is made up of foursmaller teams which are grouped by task/function performed
in the tomato paste operation: (1) juice preparation; (2) prod-
uct packaging; (3) technical operations; and (4) effluent oper-
ations.Respondent's juice preparation team unloads and sorts to-matoes, maintains the facility in a sanitary condition, and co-
ordinates the flow of tomatoes and juice (exhs. H-1±4). Ex-
cept for sorters, the other employees are all cross-trained to
perform the jobs listed above and are paid $13 per hour.The tomato sorters, considered the least skilled labor,number three employees per shift and are paid $8.50 per
hour.The product packaging team operates the filling equip-ment, straps bins/drums, helps with filling and weighing
bins/drums, and operates forklifts (exhs. H-5±7). Paid $13
per hour, the employees rotate not only among the jobs in
the product packaging area, but also with the juice prepara-
tion employees.The technical operations team conducts boiler operations($18±$20 per hour), quality control ($13±$14 per hour), me-
chanical and electrical operations ($18±$20 per hour), evapo-
rative ($16±$19.50 per hour), and aseptic operations ($21 per
hour) (exhs. H-8±H-12).The effluent operations team performs effluent operations,flood irrigation and tractor operations ($13 per hour) (exh.
H-13). The two employees who perform this work (one on
day shift, one on swing shift) also work on occasion in either
product packaging or juice preparation.5. Tomato paste process4Tomatoes are delivered to the paste plant by a truckingcontractor. They are then unloaded, sorted, and chopped up.
Eventually the tomato product is transferred into juice tanks
and after a series of treatments and operations, is transformed
into a paste. Subsequent operations of a mechanical, elec-
trical, sanitary, boiler operation and quality control occur be-
fore the process is complete (exh. D).6. Employee training and related factsAt both Harter, Inc. and Respondent, all jobs had govern-ment-mandated safety hazard training both as to hazards
which exist throughout the plant for all jobs and as to spe-
cific hazards which relate to a particular job location for in-
dividual employees.At Harter, Inc., tasks classified in the collective-bargainingagreement as bracket V, sorter, cleanup worker±class B, or
bracket IV, cleanup worker±class A, and bulk unloader were
considered unskilled tasks which required minimal amounts
of training as to the performance of the job task itself, in ad-
dition to the safety training required with respect to the job
hazards. For example, sorters required only 5±10 minutes of
training to perform their jobs, cleanup workers requiredabout 30 minutes, a bulk unloader requires 4±8 hours, and
a drum weigher requires about a half day.In the paste plant at Harter, Inc., tasks classified as bracketIII or above such as hot break pulper and finisher (bracketIII-A), drum filler operator (bracket III), forklift operator(bracket III), crew leader (bracket III), mechanics and elec-
tricians (bracket I-B), boiler operator (bracket I-AA), and
certain other positions were considered to be skilled tasks
which required moderate to substantial amounts of training.
For example, basic training on the forklift took several
weeks, to several months in order to do high piling. Vacuum
pan operations required about 1 year of training and elec-
tricians received 4000 hours of training (per the collective-
bargaining agreement).With respect to filling in for unexpected absences, Harter,Inc. maintained a ``qualified list'' for each job classification,
including sorter, meaning that employees had previously re-
ceived the safety training and task training for the position.
Thus Harter, Inc. filled temporary vacancies by offering reas-
signment to the most senior qualified employee on the list
who had not waived working the available classification.
Brackets IV and V positions were assigned by seniority rath-
er than bid. Seniority was on a companywide basis, i.e., an
employee could be moved from the paste plant to the prune-
processing operation. Any reassigned employee always re-
ceived the highest bracket rate of pay.Employees desiring jobs classified in the collective-bar-gaining agreements under brackets III, II, and I, bid for these
jobs. Unexpected absences for these jobs were normally
filled either by asking the employee from the prior shift to
work overtime or by asking the employee from the next shift
to come in early. When these employees were not available,
the position was filled by the most senior available employee
who had previously established the qualifications to perform
the task. Any such employee had to be task trained and safe-ty trained specifically for the job in question and be on the
bid list for the particular position.Harter, Inc. maintained five departments: peach, prune,paste, whole tomato, and LCL (label case and load). Once
a week, qualified employees could use their seniority to
transfer between departments. The company also had the
right to transfer qualified employees between departments,
provided they had seniority, when it was necessary to fill po-
sitions anywhere in the entire operation, including peaches,
prunes, and whole-peeled tomatoes.7. GrowersHarter, Inc. had a stable group of approximately 15 grow-ers with whom it contracted for tomatoes. In the tomato in-
dustry, contracts between growers and processors are for one
growing season. Although Harter, Inc. did not contract with
growers for the 1993 season, Gerald Allen Harter Jr. made
oral contracts with growers with whom he had been dealing
for many years. In making these oral contracts, Harter Jr.
acted in anticipation of a management buyout of the com-
pany from Harter, Inc. However, when the management
group (which included Harter Jr.) could not secure financing
for a management buyout of Harter, Inc., Harter Jr. contacted
Rufer who acting on behalf of Respondent, entered into his
own contracts with almost all of the same growers who had
agreed to grow crops for the management buyout group for
the 1993 season.Currently, Respondent has contracts with growers and sup-pliers throughout California and their terms differ from those
Harter, Inc. had with its growers. Respondent did not assume
any contracts between Harter, Inc. and any growers. 908DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5During the 1993 season, Respondent's customers were respon-sible for the transportation of finished tomato past products.8. TransportationHarter, Inc. had contracted with ATL Trucking, Inc. forthe transportation of incoming crops to the Harter Canning
& Packing Facility. During the 1992 season Harter, Inc. also
contracted with ATL Trucking, Inc. for the transportation of
some finished peach products, whole-peeled tomato products,
and prunes. The industrial tomato paste customers were re-
sponsible for their own transportation from Harter, Inc.For the 1993 season, Respondent contracted with ATL forthe transportation of incoming crops.5Although Respondentdid not assume the contract of Harter, Inc., the basic terms
of its contract with ATL do not differ from previous con-
tracts between Harter, Inc. and ATL, except that an arbitra-
tion clause was added, and ATL took over responsibility for
the scale house. ATL hired one weigher for each of the three
shifts, which weighers had previously been employed by
Harter, Inc., to weigh the incoming trucks full of tomatoes
on a truck scale. When employed by Harter, Inc., the three
weighers were covered by the CPI/IBT Council contract in
the classification called ``Weigher-Class B'' which was a
bracket III position contained in appendix A of the CPI/IBT
Council contract (exh. C-2) paying $11.79 per hour.During the 1994 season, Respondent will contract withMorning Star Trucking, Inc., a company owned by Rufer and
used by Morning Star Packing Co., a separate company also
owned by Rufer and located in Los Banos, California.9. ProductionDuring the 1992 season, Harter, Inc. took in approximately150,000±200,000 tons of tomatoes of which 15 percent wereprocessed into whole-peeled tomatoes and the balance was
processed into 65,803,000 pounds of finished tomato paste.
The number of pounds of paste that a ton of tomatoes will
yield varies depending on the juice and solid content of the
tomatoes.During the 1993 season, Respondent took in approximately150,000 tons of tomatoes all of which were processed into
48 million pounds of finished tomato paste. Respondent pro-
duced no peeled canned tomatoes, canned peaches, or proc-
essed prunes during the 1993 season.10. SalesOn an annual basis, Harter, Inc. d/b/a Harter Pik'd Ritehad a total of $50±$55 million in sales: (1) peachesÐ$22
million; (2) strawberriesÐ$6±$7 million; (3) whole-Peeled,
Canned TomatoesÐ$3±$4 million; (4) prunesÐ$2±$3 mil-
lion; and (5) tomato PasteÐ$16±$17 million during the 1991
and 1992 calendar years, respectively.In the fiscal year of 1993 (July 22±June 30, 1994), Re-spondent had a sales volume of $12.5 million. The sales vol-
ume was lower in 1993 because of lower commodity prices
for tomato paste that year and because Respondent had a
shorter processing season, which began on July 22, rather
than in early July as is normally the case.11. CustomersDuring the 1992 tomato season, Harter, Inc. had 60 cus-tomers, many of whom were brokers who in turn sold to in-dustrial users of tomato paste who used the paste as an ingre-dient in the ultimate food product such as ketchup, salsa,
soup, and spaghetti sauce. In any given season, these indus-
trial users of tomato paste commonly use multiple sources of
industrial tomato paste so as to insure a reliable supply of
paste. Using a sales force of three people to sell its product
both to brokers and directly to end users, Harter, Inc. con-
tracted with its customers on a yearly basis. None of the
three sales people are currently employed by Respondent.During the 1993 season, Respondent had a total of 12 cus-tomers for its industrial tomato paste, of whom 7 had been
customers of Harter, Inc. in the 1992 tomato season, plus an-
other one who had purchased a company that had been a
customer of Harter, Inc. in the 1992 season. One other cus-
tomer made a one-time only purchase for experimental pur-
poses. During the 1994 season, Respondent had approxi-
mately 30 customers, including new customers who did not
previously do business with Harter, Inc.Respondent sells through (not to) brokers to end users, anddirectly to end users. Like Harter, Inc., Respondent contacts
with its customers on a yearly basis and sells only to the end
users of the industrial tomato paste. Unlike Harter, Inc., Re-
spondent does not employ a sales force to sell its product.
Instead, it uses a brokerage that takes a percentage basis of
each sale.Respondent did not assume any customer contracts ofHarter, Inc. d/b/a Harter Pik'd Rite, but made its own ar-
rangements with all customers, including former Harter, Inc.customers. The terms of Respondent's contracts with its cus-
tomers vary from customer to customer as was true with the
customer contracts of Harter Pik'd Rite. Respondent did not
give any preferential treatment to former customers of
Harter, Inc. d/b/a Harter Pik'd Rite. Finally, Respondent did
not assume any liability of Harter, Inc. nor any of Harter,
Inc.'s accounts receivable.12. Demand for recognition and resultsOn or about July 26, the Union requested that Respondentrecognize it as the exclusive collective-bargaining representa-
tive of unspecified employees and bargain with it collectively
as the exclusive bargaining representative of Respondent's
employees. As of July 26, Respondent employed 66 hourly
employees in production and maintenance, of which 43 em-
ployees were former employees of Harter, Inc. Respondent
refused to recognize the Union as the exclusive bargaining
representative of its employees nor did it begin bargaining
with the Union. Instead, on August 10, Respondent filed an
RM petition in Case 20±RM±2792 (exh. L). This petition has
been held in abeyance pending resolution of the unfair labor
practice charge leading to the instant case.The Union seeks to represent a bargaining unit describedas follows:All regular full-time, regular part-time and regular sea-sonal employees engaged in tomato processing and
maintenance at the Employer's facility located at 1321
Harter Road, Yuba City, California 95992, excluding all
other employees, temporary employees, casual employ-
ees, office clericals, confidential employees, guards and
supervisors as defined in the Act. 909HARTER TOMATO PRODUCTS CO.6When Respondent began its tomato paste operation on July 22,it employed 56 P & M employees (stipulation, par. 10). Then at the
peak of the 1993 season, Respondent employed approximately 70±
75 P & M employees. Of this group, about 50 were formerly em-
ployed by Harter, Inc. and were represented by the Union in their
former employment (stipulation, par. 11.4).7Cf. El Cerrito Mill & Lumber Co., 316 NLRB 1005 (1995).8The Union's demand letter reads as follows:July 26, 1993Gerald Harter
Harter Tomato Products Company
1321 Harter Road
Yuba City, CA. 95993Re: Cannery Workers Local 849(Demand for Recognition and Bargaining)Dear Mr. Harter:Cannery, Dried Fruit and Nut Workers Union, Local 849 here-by demands recognition by Harter Tomato Products Company.
The Union wishes to commence bargaining immediately and re-
quests that you provide us with several dates during which you
or the Company's representative can meet for contract negotia-
tions.Please respond to this demand in writing no later than 4 p.m.on Tuesday, July 27, 1993. You may forward your response by
facsimile to (916) 533-5502. If the union does not hear from
you by the date and time listed above, we will assume that the
Company declines recognition and refuses to bargain.ContinuedB. Analysis and Conclusions1. Applicable legal principlesThe issue in this case concerns successorship. As theBoard noted in Hendricks-Miller Typographic Co., 240NLRB 1082, 1083 fn. 4 (1979):The concept of ``successorship'' as considered bythe United States Supreme Court in NLRB v. BurnsInternational Security Services, Inc., et al., 406 U.S.272 (1972) and its progeny, contemplates the substi-
tution of one employer for another, where the prede-
cessor employer either terminated its existence or other-
wise ceases to have any relationship to the ongoing op-
erations of the successor employer.The underlying basis for this doctrine is to promote indus-trial peace, ``by forestalling the employees frustration that
could result if employees found themselves in substantially
the same job, but deprived of the representation of their
union.'' Holly Farms Corp. v. NLRB, 48 F.3d 1360, 1366(4th Cir. 1995).As the facts of this case make clear, Harter, Inc. was amember of the mutliemployer association, California Proc-
essors, Inc., and authorized CPI to represent it in negotiating
and administering collective-bargaining agreements with the
IBT Council. The facts further make clear that the Union,
both before and after its merger with Local 857, is a member
of the IBT Council. Finally, CPI and the IBT Council en-
tered into a series of collective-bargaining agreements, the
most recent of which was effective for the term July 1, 1991,
to June 30, 1994, and found in the record as exhibit C-1. All
agree that Harter, Inc. was bound to the terms of exhibit C-
1. All further agree that on July 26 the Union requested that
Respondent recognize it as the exclusive collective-bargain-
ing representative of unspecified employees and bargain with
it collectively as the exclusive bargaining representative of
Respondent's employees (exh. K). Because Respondent re-
fused the Union's demand, this controversy resulted.In CitiSteel USA, 312 NLRB 815 (1993), the Board stated``an employer succeeds to the collective-bargaining obliga-
tion of another employer if (1) a majority of its employees
had been employed by the predecessor, and if (2) similarities
between these two operations manifest a `substantial continu-
ity' between those enterprises.'' Fall River Dyeing Corp. v.NLRB, 482 U.S. 27, 41, 43 (1987), citing inter alia NLRB v.Burns Security Services, 406 U.S. 272, 280 fn. 4 (1972).2. Application of law to factsa. Were a majority of Respondent's employeespreviously employed by Harter, Inc.?The Union purports to represent Respondent's 66 P & Memployees. Of this group, the parties agree, 43 employees
were formerly employed by Harter, Inc. (stipulation par.
16.0).6Despite the apparent majority status under theBoard's CitiSteel, Inc. rule quoted above, Respondent con-tends that the requisite test has not been met.To support its argument, Respondent claims that the 43employees were only a small portion of the 1200 bargaining
unit employees formerly employed directly by Harter, Inc.
and an even more miniscule fraction of the 14,000 employee-
members in the multiemployer bargaining unit to which
Harter, Inc. had belonged (Br. 19±20).As to the claim that I should somehow look to the 14,000employees in the multiemployer bargaining unit, I find such
a claim frivolous as that number has no effect on Respond-
ent's successorship status.7As to the difference between the43 employees now employed by Respondent compared to the
1200 formerly employed by Harter, Inc., I note that Harter,
Inc. employed approximately 1200 persons for its peach,
prune, whole canned tomato, and industrial tomato paste op-
erations. Currently, Respondent operates only one of these
divisions, the industrial tomato paste operation. In LouisPappas' Homosassa Springs Restaurant, 275 NLRB 1519,1519±1520 (1985), the Board stated:[S]uccessorship obligations are not defeated by themere fact that only a portion of a former union-rep-
resented operation is subject to the sale or transfer to
a new owner, so long as the employees in the conveyed
portion constitute a separate appropriate unit, and they
comprise a majority of the unit under the new oper-
ation.(In Louis Pappas' Homosassa Springs Restaurant, supra, thepredecessor operated hotels, attraction park, and bait store,
whereas the successor-respondent is principally engaged in
operating a restaurant.) See also Steward Granite Enter-prises, 255 NLRB 569 (1981); Hydrolines, Inc., 305 NLRB416, 421±423 (1991); School Bus Services, 312 NLRB 1(1993); NLRB v. Band-Age, Inc., 534 F.2d 1 (1st Cir. 1976),cert. denied 429 U.S. 921 (1976).Respondent also contends that because the Union's de-mand letter of July 26 (exh. K) failed to specify the unit it
sought to represent, the demand is somehow rendered inef-
fective. Such an argument would exalt form over substance.8 910DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Sincerely,/s/ Robert AdamsROBERT ADAMSSecretary-Treasurer[exh. K]Under Board law, this letter is an effective demand. Williams En-terprises, 312 NLRB 937, 939 (1993), enfd. 50 F.3d 1280 (4th Cir.1995); Hydrolines, Inc., supra at 420.It is clear the Union sought to represent the same P & Munit it previously represented at Harter, Inc. Respondent was
not misled or prejudiced by the Union's omission. About 2
weeks later, on August 10, Respondent filed an RM petition
(exh. L) describing the unit in question exactly as described
in the stipulation, paragraph 16.3, which recites the bargain-
ing unit that the Union seeks to represent. (The charge in this
case was filed on August 11.)In sum, I find that as of July 26, Respondent employeda substantial and representative complement of P & M em-
ployees. Briggs Plumbingware, Inc. v. NLRB, 877 F.2d 1282,1287 (6th Cir. 1989).b. Does the business operation of Respondent represent``substantial continuity'' of the business operation ofHarter, Inc.?To answer this question, I return to the case of CitiSteelUSA, supra, 312 NLRB at 815, where the Board stated:The factors to look to in determining whether there issubstantial continuity were summarized by the Supreme
Court in Fall River, supra at 43, as follows:[W]hether the business of both employers is essen-tially the same; whether the employees of the new
company are doing the same jobs in the same work-
ing conditions under the same supervisors; and
whether the new entity has the same production
process, produces the same products, and has basi-
cally the same body of customers.These factors are to be assessed primarily from theperspective of the employees. Thus, the question is
``whether `those employees who have been retained
will ... view their job situations as essentially

unaltered.''' Id., quoting Golden State Bottling Co. v.NLRB, 414 U.S. 168, 184 (1973).There is no question that Respondent performs the samebusiness in at least one respect as did Harter, Inc. Moreover,
the production process for industrial tomato paste remains
the same. I note that all members of Respondent's adminis-trative team had all worked for Harter, Inc., four of whom
were high level manager and supervisors. Respondent's P &
M employees perform essentially the same tasks as they did
for Harter, Inc., although I note that Respondent has pro-
vided cross-training so employees can substitute for others as
required. On this point, the Board in CitiSteel USA held,supra at 815:This change means that each employee now performsseveral job functions which had been covered by sepa-
rate job classifications at Phoenix. While we find that
this consolidation of function may require employees to
perform some additional tasks, each one also continues
mainly to perform work he had performed for Phoenix.When employees continued to perform substantially thesame work that they did for the predecessor, the addi-
tion of some new job duties is not likely to change the
employees' attitude toward their job to such an extent
that it will defeat a finding of continuity of enterprise.
[Footnote omitted.]At least some of the grower-suppliers used by Respondentare the same as used by Harter, Inc. The fact that contract
terms may differ is of no significance. In 1993 Respondent
used the same ATL Trucking concern used by Harter for all
or most of its transportation requirements. The change in
truck companies for 1994, a few months after the complaint
was issued, is of no significance. Respondent sells its prod-
uct to many of the same customers of Harter, Inc.In considering the question of successorship, I must alsoconsider those factors that tend to indicate that a
successorship does not exist.While there is no single factor that will negate a findingof successorship, the Board has emphasized such com-
bined factors as (1) a long hiatus in the resumption ofoperations; (2) a difference in location of the resumed
operation; (3) a changeover in the supervisory hier-
archy; (4) the absence of a carry-over of customers or
markets supplied; and (5) a difference in the scale of
the operations and the products produced, and in the
methods of productions. These factors, in various com-
binations are sometimes found in circumstances where
the change in the employment relationship was not the
result of a sale of the business as an ongoing enterprise,
and where the employees had no reasonable basis for
any expectation that their employment would be re-
sumed at the same location. The existence or nonexist-
ence of such factors may also be relevant to the em-
ployees' desires for continued representation. [Footnotes
omitted.]I Developing Labor Law 804 (Hardin Ed., 3rd Ed. 1992).In the instant case, there was no hiatus at all; location re-mained the same; supervisors apparently remained the same
(now called the administrative team); customers and markets
remained substantially the same; finally, the scale of Re-
spondent's business and the products produced have been re-
duced from those which existed under Harter, Inc., but the
method of production for the industrial tomato paste re-
mained essentially the same.In light of the above facts and conclusions, I find that Re-spondent is a successor to Harter, Inc., because the facts re-
flect ``substantial continuity'' between Respondent and
Harter, Inc. As stated by the court in Holly Farms Corp. v.NLRB, supra, 48 F.3d at 1367.In view of that continuity, the employees would ``un-derstandably view their job situations as essentially
unaltered,'' and could reasonably be expected to con-
tinue their support for the Union. Fall River, 482 U.S.at 43; accord General Wood Preserving Co., 905 F.2dat 819; Nephi Rubber Prods. Corp. v. NLRB, 976 F.2d1361, 1364±66 (10th Cir. 1992); cf. NLRB v. Dent, 534F.2d 844, 846 fn. 2 (9th Cir. 1976). 911HARTER TOMATO PRODUCTS CO.9In agreement with General Counsel, br. 2±3, I find that Respond-ent's RM petition (exh. L), filed after Respondent violated the Act
by refusing to recognize and to bargain with the Union, is fatally
tainted and need not be further considered. See First Food Ventures,229 NLRB 1228, 1230 (1977); NLRB v. Williams Industries, supra,50 F.3d 1284±1285.10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''See also Banknote Corp. of America, 315 NLRB 1041, 1042(1994).I further find that by failing to recognize and to bargainwith the Union, Respondent has violated Section 8(a)(1) and
(5) of the Act.9CONCLUSIONSOF
LAW1. Respondent Harter Tomato Products Company is an em-ployer within the meaning of Section 2(2), (6), and (7) of the
Act.2. Respondent is a successor employer to Harter, Inc. d/b/aPik'd Rite.3. The Union, Cannery, Dried Fruit and Nut Workers'Union, Local 849, International Brotherhood of Teamsters,
AFL±CIO, is a labor organization within the meaning of Sec-
tion 2(5) of the Act.4. Since July 22, the Union has been the exclusive bar-gaining representative of Respondent's employees in the fol-
lowing unit:All regular full-time, regular part-time and regular sea-sonal employees engaged in tomato processing and
maintenance at the Respondent's facility located at
1321 Harter Road, Yuba City, California 95992, ex-
cluding all other employees, temporary employees, cas-
ual employees, office clericals, confidential employees,
guards and supervisors as defined in the Act.5. Since July 26, Respondent has failed and refused to rec-ognize and bargain with the Union in the unit set forth
above, in violation of Section 8(a)(1) and (5) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Harter Tomato Products Company, YubaCity, California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to recognize and bargain collectively withCannery, Dried Fruit and Nut Workers' Union, Local 849,
International Brotherhood of Teamsters, AFL±CIO as the ex-
clusive bargaining representative of its employees employed
at the Yuba City, California facility in the appropriate unit
set forth below:All regular full-time, regular part-time and regular sea-sonal employees engaged in tomato processing and
maintenance at the Respondent's facility located at
1321 Harter Road, Yuba City, California 95992, ex-
cluding all other employees, temporary employees, cas-ual employees, office clericals, confidential employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain with the Union asthe exclusive collective-bargaining representative of all the
employees employed at Yuba City, California, in the unit de-
scribed above.(b) Post at its business facility located at Yuba City, Cali-fornia, copies of the attached notice marked ``Appendix.''11Copies of the notice, on forms provided by the Regional Di-
rector for Region 20, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail or refuse to recognize and bargain withCannery, Dried Fruit and Nut Workers' Union, Local 849,
International Brotherhood of Teamsters, AFL±CIO as the ex-
clusive bargaining representative of the employees in the fol-
lowing appropriate unit with regard to wages, hours, working
conditions, and other terms and conditions of employment:All regular full-time, regular part-time and regular sea-sonal employees engaged in tomato processing and
maintenance at our facility located at 1321 Harter Road,
Yuba City, California 95992, excluding all other em-
ployees, temporary employees, casual employees, office
clericals, confidential employees, guards and super-
visors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 912DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILL
, on request, recognize and bargain collectivelywith the Union as the exclusive bargaining representative of
the employees in the appropriate unit described aobve, with
regard to their wages, hours, working conditions, and other
terms and conditions of employment and, if an understandingis reached, embody such understanding in a signed agree-ment.HARTERTOMATOPRODUCTSCOMPANY